On the'Merits.
[2] 1. Does the complaint state a cause of action against the American Surety Company? That company is sued only in its capacity as surety upon the official bond of the constable, and unless it is alleged that the relationship of principal and surety existed at the time of the seizure of the property (October 15, 1914) or the sale (November 7, 1914), or at some time between those dates when the property was held wrongfully, no cause of action is stated against the company. The allegation Of the complaint which seeks to fasten liability upon the company is to the effect that on January 1, 1913, Adamson gave an official bond as constable, and that the American Surety Company “is surety upon said bond.” This last phrase must be construed as referable to the time when the complaint was filed, November 20, 1914. It may have been the intention of the pleader to allege that the surety company became surety on such bond on January 1, 1913, but, whatever his intention, he failed to state the fact, and even if he had succeeded in carrying his intention into effect, it would still have been insufficient; for a surety on an official bond may withdraw therefrom at any time. (Sec. 401, Rev. Codes.) To charge that the company is now — November 20, 1914 — surety on such bond does not imply that it sustained that relationship at any time previously, and certainly does not imply that it was surety at the time of the alleged wrongful acts of the constable. Further discussion is foreclosed by the decision of this court in Sawyer v. Robertson, 11 Mont. 416, 28 Pac. 456.
[3] The specific defect in the. complaint was pointed out by objection to the introduction of any evidence, and plaintiff was given every opportunity to amend. He did amend by adding to paragraph 3 of his complaint the words “upon said bond,” but with the amendment the pleading charged nothing against the surety company which was not alleged before the amendment was made. The objection to the introduction of evidence saved the *179point. It was not necessary to repeat the objection every time evidence was sought to be introduced to bind the company. A point once saved is saved for all purposes, unless it is thereafter waived.
The complaint fails to state a cause of action against the surety company, and the objection to the introduction of evidence against it should have been sustained.
[4] 2. Did the pool-tables, cues and balls used in conducting the pool-hall business constitute a stock, or part of a stock, of goods, wares or merchandise the sale of which is regulated by the Bulk Sales Law (Revised Codes, secs. 6131-6135) ?
The title of the Act is: “An Act regulating the sale of merchandise in bulk and making provision for the protection of the creditors of the vendor.” (Laws 1907, p. 373.) Nearly every state in the Union has adopted a like statute designed to accomplish the same end. The scope of these Acts has been considered in many cases, and the decided weight of authority and the better reasoning justify the conclusion that it was the legislative purpose to regulate the sale in bulk of such articles only as the merchant keeps for sale in the ordinary course of his business. (Gallus v. Elmer, 193 Mass. 106, 8 Ann. Cas. 1067, 78 N. E. 772; Kolander v. Dunn, 95 Minn. 422, 104 N. W. 371, 483; Lee v. Gillen & Boney, 90 Neb. 730, 134 N. W. 278; Johnson v. Kelly, 32 N. D. 116, 155 N. W. 683; Muskogee etc. Grocer Co. v. Durant (Okl.), 153 Pac. 142; Boise Assn. of Credit Men v. Ellis, 26 Idaho, 438, L. R. A. 1915E, 917, 144 Pac. 6; Nolte v. Winstanley, 16 Ariz. 327, 145 Pac. 246; Marshon v. Toohey, 38 Nev. 248, 148 Pac. 357; Albrecht v. Cudihee, 37 Wash. 206, 79 Pac. 628; contra, Parham & Co. v. Potts-Thompson Liquor Co., 127 Ga. 303, 56 S. E. 460; Plass v. Morgan, 36 Wash. 160, 78 Pac. 784.)
The pool-tables, cues and balls were kept for use, but not for sale, and the transaction between Madden and Ferrat did not fall within the purview of the Bulk Sales Law.
[5] 3. The measure of damages: In seizing and selling Ferrat’s property to satisfy a claim against Madden, the constable *180converted the property. (Tuttle v. Hardenberg, 15 Mont. 219, 38 Pac. 1070; De Celles v. Casey, 48 Mont. 568, 139 Pac. 586.) While the Code does not undertake to determine in advance the precise injury which may result from the wrongful conversion of personal property, it does establish a presumption that the damages will be measured adequately by the standard fixed by section 6071, Bevised Codes. Under that section the elements to be considered are: “1. The value of the property at the time of its conversion, with the interest from that time; or, where the action has been prosecuted with reasonable diligence, the highest market value of the property at any time between the conversion and the verdict, without interest, at the option of the injured party; and, 2. A fair compensation for the time and money properly expended in pursuit of the property. ’ ’ The trial court refused to submit this measure of damages hut directed the jury to find for the plaintiff, and in instruction No. 3 declared the measure of damages to be full compensation for all injuries proximately caused by the wrongful seizure and sale, including, as elements thereof, the value of the property, loss of profits, injury to credit and injury to the business by reason of its suspension consequent upon the wrongful acts of the constable as the same might appear, if at all, from the evidence.
By instruction No. 4 the jury was advised that, in determining the amount of damages to be awarded to the plaintiff, consideration should be given not only to the value of the property, but as well to the actual loss, if any, occasioned by the suspension of plaintiff’s business, if the evidence disclosed that plaintiff was prevented from carrying on his business by reason of the wrongful acts of the constable.
Instruction 5 follows: “The court instructs the .jury that the measure of damages in this case is the amount which will compensate the plaintiff for all the detriment or injury proximately caused by the levying upon his property and selling it, whether such damages could have been anticipated or not. That is to say, it will be your duty in this case in assessing the damages to be allowed the plaintiff to award him full and just compensa*181tion for all the injuries which the evidence satisfies your minds the plaintiff has sustained by reason of the levying upon and selling of his property described in the complaint herein.”
[6] Instructions 3 and 4 are incongruous, and instruction 5 is altogether erroneous. It declares the rule announced by section 6068, Revised Codes, but by the very terms of that section the rule is not applicable to a case of conversion. The section states the rule for determining the measure of damages in tort actions “except where otherwise expressly provided by this Code. ’ ’ The succeeding sections of the same chapter — 6069, 6070, 6071, 6073 and 6074 — do otherwise provide for a different rule of damages for each of the special tort actions enumerated, including the action in conversion.
[7] In enacting section 6071 the legislature evinced an intention to establish the measure of damages for the wrongful conversion of personal property in the first instance. The presumption announced is a disputable one, and may be overcome by evidence that by reason of the peculiar circumstances surrounding the property greater or less injury results from its wrongful conversion than the statute contemplates; but in the absence of proof of such special circumstances the statutory rules govern. The plaintiff pleaded special damages, but the allegations relating thereto were traversed by the answer. We think the correct practice required the trial court to submit the statutory rules for determining the damages in the first instance, and to supplement those rules by an instruction that, if the special damages pleaded, or any of them, were proved, such damages might be allowed- in addition to those contemplated by section 6071. It is no answer to say that this is an action in trespass.-
[8] Every conversion of personal property implies a trespass, but every trespass does not constitute a conversion.
[9] 4. The court gave instruction No. 8, as follows: “You are instructed that, if you should find that the defendant constable willfully and knowingly allowed himself to become the tool of Leo Spring, the attaching plaintiff in the case of Leo *182Spring V. J. H. Madden, or his attorney, and that their object was apparently malicious, and that an unlawful levy on plaintiff’s property was made in a high-handed and oppressive way to oppress the plaintiff, then you may, in your discretion, award exemplary damages in this case against the defendant constable.” By instruction 6 the court had already covered the subject of punitive damages adequately, and the purpose of instruction 8 is not apparent. As an argument to the jury it might not be objectionable, but as a statement of the law for the enlightenment of the jury it could not but fail to accomplish any useful purpose.
[10] 5. Over objection the defendant Adamson, while a witness in his own behalf and on cross-examination, was compelled to detail a conversation between himself and W. D. Tipton, attorney for Spring in the action by Spring against Madden. Neither Spring nor his attorney was a party to this action, and the evidence elicited was hearsay and immaterial to the determination of any issue before the court.
The' judgment is reversed and the cause is remanded for further proceedings.

Reversed and remanded.

Me. Chief Justice Beantdy and Me. Justice Sannee concur.
Rehearing denied February 17, 1917.